 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    JOSHUA MARTINEZ,                        Case No. 5:16-cv-02612-JLS (GJS)
12                 Petitioner
13           v.                                JUDGMENT
14    WARREN L. MONTGOMERY,
      Warden,
15
                   Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
19   United States Magistrate Judge,
20
21         IT IS ADJUDGED THAT this action is dismissed with prejudice.
22
23
24   DATE: 02/21/2020                   __________________________________
                                        JOSPEHINE L. STATON
25                                      UNITED STATES DISTRICT JUDGE
26
27
28
